DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  In line 8, please change the semicolon after “comprising” to a colon.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of U.S. Patent No. 11,422,631. 

Claim 1 of Pending Application 17/855,747
Claim 1 of U.S. Patent 11,422,631
A system comprising:
A system comprising:
a substrate comprising:
a substrate defining a unitary structure and comprising: a top layer comprising an array of drive and sense electrode pairs;
a first layer comprising a first spiral trace coiled in a first direction; and
a first layer: arranged below the top layer; and comprising a first spiral trace; coiled in a first direction; and defining a first end and a second end; and
a second layer:
a second layer:
arranged below the first inductor layer; and
arranged below the first layer opposite the top layer; and
comprising a second spiral trace:
comprising a second spiral trace:
coiled in a second direction opposite the first direction;
coiled in a second direction opposite the first direction;
coupled to the first spiral trace; and
defining a third end and a fourth end, the third end electrically coupled to the second end of the first spiral trace; and
cooperating with the first spiral trace to form a multi-layer inductor;
cooperating with the first spiral trace to form a multi-layer inductor defining a primary axis and a secondary axis;
a cover layer arranged over the substrate and defining a touch sensor surface;
a cover layer arranged over the top layer and defining a touch sensor surface;
a first magnetic element defining a first polarity facing the multi-layer inductor; and
a first magnetic element: arranged below the substrate; defining a first polarity facing the multi-layer inductor; extending along the primary axis of the multi-layer inductor; and arranged on a first side of the primary axis of the multi-layer inductor; a second magnetic element: arranged below the substrate adjacent the first magnetic element; defining a second polarity, opposite the first polarity, facing the multi-layer inductor; extending along the primary axis of the multi-layer inductor; and arranged on a second side of the primary axis of the multi-layer inductor; and
a controller configured to, in response to detecting a first input on the touch sensor surface, drive an oscillating voltage across the multi-layer inductor to:
a controller configured to: read a set of electrical values from the set of drive and sense electrode pairs; detect a first input on the touch sensor surface based on the set of electrical values; and in response to detecting the first input, drive an oscillating voltage across the multi-layer inductor during a haptic feedback cycle to:
induce alternating magnetic coupling between the multi-layer inductor and the first magnetic element; and
induce alternating magnetic coupling between the multi-layer inductor and the first magnetic element and the second magnetic element; and
oscillate the substrate and the cover layer relative to first magnetic element.
oscillate the substrate and the cover layer relative to the first magnetic element and the second magnetic element.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent 11,422,631. As such, claim 1 of the pending application is anticipated by claim 1 of the ‘631 Patent.
The following table maps the claims of the pending application to the claims of the ‘631 patent.
Claims of Pending Application 17/855,747
Claims of U.S. Patent 11,422,631
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claims 1 & 4
Claim 5
Claims 1 & 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claims 1 & 11
Claim 18
 Claim 19
Claim 19
Claims 1 & 11
Claim 20
 Claim 7











Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        11/14/2022